          Case 1:15-cv-01174-LY Document 178 Filed 03/28/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                                                                     2        2:   50
                                  AUSTIN DIVISION

AMERICAN STEWARDS OF
LIBERTY, CHARLES SHELL, CHERYL
SHELL, WALTER SIDNEY SHELL
MANAGEMENT TRUST, KATHRYN
HEIDEMANN, ROBERT V.
HARRISON, SR., JOHN YEARWOOD,
AND WILLIAMSON COUNTY,
TEXAS,
             PLAINTIFFS,

JOHN YEARWOOD AND
WILLIAMSON COUNTY, TEXAS,
        PLAINTIFF-1NTERVENORS,

V.                                                 CAUSE NO. l:15-CV-1 174-LY

DEPARTMENT OF THE INTERIOR,
UNITED STATES FISH AND
WILDLIFE SERVICE, SALLY JEWELL,
DANIEL M. ASHE, BENJAMIN N.
TUGGLE, CENTER FOR BIOLOGICAL
DIVERSITY, TRAVIS AUDUBON,
AND DEFENDERS OF WILDLIFE,
             DEFENDANTS,

CENTER FOR BIOLOGICAL
DIVERSITY, DEFENDERS OF
WILDLIFE, AND TRAVIS AUDUBON,
      DEFENDANT- INTERVENORS

                                    FINAL JUDGMENT

       Before the court is the above-styled and numbered cause.        On this date, the court

rendered an order granting Plaintiffs American Stewards of Liberty, Charles Shell, Cheryl Shell,

Walter Sidney Shell Management Trust, Kathryn Heidemann, Robert V. Harrison, Sr., John

Yearwood, and Williamson County, Texas's motion for summary judgment in part; granting the

Defendants Department of the Interior, United States Fish and Wildlife Service, Sally Jewell,

Daniel M. Ashe, Benjamin N. Tuggle, Center For Biological Diversity, Travis Audubon, and
          Case 1:15-cv-01174-LY Document 178 Filed 03/28/19 Page 2 of 2



Defenders of Wildlife's motion for summary judgment in part; denying Defendant-Intervenors

Center for Biological Diversity, Defenders of Wildlife, and Travis Audubon's motion for

summary judgment; and granting Plaintiff-Intervenors John Yearwood, and Williamson County,

Texas's motion for summary judgment in part. As nothing further remains to resolve, the court

renders the following Final Judgment pursuant to Federal Rule of Civil Procedure 58.

       IT IS   ORDERED that the 2017 finding of the United States Fish and Wildlife Service,
82 Federal Register 20,861-02 (May 4, 2017) is vacated and remanded to the United States Fish

and Wildlife Service for further consideration consistent with this judgment.

       IT IS   FURTHER ORDERED that Plaintiffs American Stewards of Liberty, Charles
Shell, Cheryl Shell, Walter Sidney Shell Management Trust, Kathryn Heidemann, Robert V.

Harrison, Sr., John Yearwood, and Williamson County, Texas, recover costs of court against

Defendants Department of the Interior, United States Fish and Wildlife Service, Sally Jewell,

Daniel M. Ashe, Benjamin N. Tuggle, Center For Biological Diversity, Travis Audubon, and

Defenders of Wildlife and Defendant-Intervenors Center for Biological Diversity, Defenders of

Wildlife, and Travis Audubon, jointly and severally.

       IT IS   FURTHER ORDERED that the case is hereby CLOSED.

       SIGNED this              of March, 2019.




                                             LEL
                                             UN ED STATES                       JUDGE




                                                  2
